The named defendant’s petition for certification for appeal from the Appellate Court, 85 Conn. App. 820 (AC 24360), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that there is no source of enabling authority for § 65 of the New Haven zoning ordinance?”
*921Decided January 27, 2005
The Supreme Court docket number is SC 17348.
Linda L. Morkan, Thomas P. Cody and David F. Tipson, in support of the petition.
John M. Gesmonde, in opposition.
NORCOTT, J., did not participate in the consideration or decision of this petition.